Citation Nr: 0506192	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-31 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment to the surviving spouse of the full 
amount of benefits awarded but unpaid to the veteran in 
excess of two years prior to the veteran's death.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Esq.


WITNESS AT HEARING ON APPEAL

Argument presented by Douglas J. Rosinski, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1942 to December 1945.  The veteran died on 
October [redacted], 2002.  His widow is the appellant in this appeal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection for a lumbar spine disability (compression 
fractures of the lumbar spine with arthritis) (rated 50 
percent disabling); for bilateral hearing loss (rated 40 
percent); and for a fungal infection of the hands and feet 
(rated 10 percent), all effective December 8, 1995.  The RO 
also awarded entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities effective December 8, 1995.  In that decision, 
the RO limited the amount of benefits payable to the 
appellant to a period of two years, under the provisions of 
38 U.S.C.A. § 5121 (West 2002).  The appellant disagreed with 
the two-year limitation on the amount of benefits payable to 
her, and this appeal ensued.  

The appellant's representative presented argument at a 
hearing of the Board in Washington, D.C., in March 2004; the 
appellant was not present to testify.  At the hearing, the 
appellant's representative also submitted duplicates of 
documents that were either already in the claims folder or of 
public record.  A remand to the RO for consideration of these 
submissions in the first instance is not necessary.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the appellant's claim has been obtained. 

2.  The veteran died on October [redacted], 2002.

3.  On October [redacted], 2002, the Board issued a decision awarding 
service connection for three disabilities: a lumbar spine 
disability, bilateral hearing loss, and a fungal infection of 
the hands and feet.

4.  In November 2002, the RO awarded the appellant two years 
of accrued benefits based on evidence in the file at date of 
the veteran's death.

5.  The veteran's surviving spouse (the appellant) is 
entitled to accrued benefits based on evidence in the file at 
date of the veteran's death, subject to the then-effective 
two-year limitation on such benefits.


CONCLUSION OF LAW

The criteria for entitlement to payment to the appellant of 
the full amount of benefits awarded but unpaid to the veteran 
in excess of two years prior to his death have not been met.  
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2004); 
Bonny v. Principi, 16 Vet. App. 504 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the United States Army 
from October 1942 to December 1945.  

In June 1967, the Board denied service connection for a back 
disorder and for defective hearing.  In October 1967, the RO 
denied service connection for a fungus disorder of the hands 
and feet.  

In June 2001, the Board reopened the claims for service 
connection for defective hearing, for a back disorder 
including arthritis, and for a fungus disorder of the hands 
and feet.  The Board also remanded these issues to the RO for 
additional evidentiary development and for adjudication on a 
de novo basis.  

In July 2002, on remand, the RO denied service connection for 
these issues after a de novo review.  

On October 10, 2002, acting upon the receipt of information 
that the veteran had recently been discharged from VA hospice 
care with a terminal illness, the Board advanced the 
veteran's case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).  

However, only about one week later, on October [redacted], 2002, the 
veteran died due to his illness.  His death rendered the 
appeal moot, and the Board would ordinarily have dismissed 
the appeal for lack of jurisdiction.  See Landicho v. Brown, 
7 Vet. App. 42, 54-55 (1994). 

However, on October [redacted], 2002, not yet aware of the 
intervening death of the veteran only two days earlier and 
acting expeditiously based on the very recent advancement on 
the docket of the veteran's case, the Board issued a 
decision.  In that decision, the Board awarded service 
connection for a lumbar spine disability, for bilateral 
hearing loss, and for a fungal infection of the hands and 
feet.

On November 25, 2002, the RO implemented the Board's October 
[redacted], 2002, decision, for the purpose of determining what 
accrued benefits would be payable to the veteran's widow (the 
appellant).  In that decision, the RO awarded a 50 percent 
rating for the lumbar spine disability, a 40 percent rating 
for bilateral hearing loss, and a 10 percent rating for a 
fungal infection of the hands and feet.  The RO also awarded 
a TDIU rating based on the veteran's service-connected 
disabilities.  All of these ratings were made effective 
December 8, 1995, which had been the date of the veteran's 
application to reopen the underlying claims for service 
connection for the lumbar spine disability, the hearing loss, 
and the fungal infection.  

In April 2003, the appellant (via her representative) filed a 
notice of disagreement regarding the November 2002 RO 
decision.  She specifically disagreed "with the 
determination that she is only entitled to benefits for a 
period 'of not more than two (2) years prior to' the death of 
her spouse, [the veteran]."  She also contended that the 
veteran died after the Board decision that had awarded 
service connected-benefits.  She concluded that under Bonny 
v. Principi, 16 Vet. App. 504 (2002), she was "entitled to 
the full amount of benefit due and payable to [the veteran] 
at the time of his death pursuant to 38 U.S.C. § 5121."  

In March 2004, the appellant's representative presented 
argument to the Board at a hearing.  The representative 
indicated that the appellant had testified recently before a 
Committee of the United States Congress and that the Congress 
had recently eliminated the "two-year limitation" on 
accrued benefits; the representative indicated that 
ironically, the recent Congressional elimination of the 
"two-year limitation" on accrued benefits did not apply to 
the appellant.

Under 38 U.S.C.A. § 5121(a) (West 2002), 

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence 
in the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual, be paid [to certain 
listed individuals, such as the veteran's spouse, 
in this case].  

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5121(a) envisions two distinct categories of 
benefits:

The paragraph provides for payment of (1) periodic 
monetary benefits to which an individual was 
entitled at death under existing ratings or 
decisions, which the Court will call "benefits 
awarded but unpaid," or (2) periodic monetary 
benefits based on evidence in the file at the date 
of an entitled individual's death and due and 
unpaid for a period not to exceed two years, which 
are called "accrued benefits" for purposes of 
sections 5122 and [38 U.S.C.A. § 5122 (West 
2002)].

The Court also held that the implementing regulation for this 
provision, 38 C.F.R. § 3.1000(a) (2004) included punctuation 
that could possibly "have the effect of imposing the two-
year limitation on benefits awarded but unpaid as well as on 
accrued benefits."  The Court indicated that any such "two-
year limitation" on benefits awarded but unpaid would be in 
conflict with the intent expressed in the authorizing 
statute, 38 U.S.C.A. § 5121(a), and thus beyond the 
Secretary's authority.  Bonny, 16 Vet. App. at 507.

As the appellant's representative has pointed out, a recent 
Congressional enactment has even eliminated the "two-year 
limitation" on the payment of accrued benefits with respect 
to deaths occurring on or after the date of enactment 
(December 16, 2003) of the act.  See Veterans Benefits Act of 
2003 (VBA of 2003), Pub. L. No. 108-183, § 104(a),(d), 117 
Stat. 2651, 2656 (2003).  In this case, the veteran's death 
occurred in October 2002, and thus the repeal of the "two-
year limitation" on accrued benefits under the VBA of 2003 
does not govern this case.

Under a plain reading of Bonny, the veteran in this case died 
before there was decision in his appeal.  He died on October 
[redacted], 2002, and the decision was issued on October [redacted], 2002.  
Thus, at the time of his death, the appeal was still pending, 
and this case falls in the category of claims for accrued 
benefits rather than the category of claims for benefits 
awarded but unpaid.  

This case is distinguishable from the facts in Bonny.  In 
Bonny, the pertinent decision (an administrative review by 
the Director of VA's Compensation and Pension Service) was 
clearly issued five days before the death of the veteran.  
Id., 16 Vet. App. at 505.  In this case, the decision at 
issue is clearly date-stamped on October [redacted], 2002, that is, 
two days after the veteran's death.

However, the appellant contends that the Board had in fact 
made a decision prior to the veteran's death.  He points to 
information from internal recordkeeping by the Board, as 
reported by the RO, indicating that the Board's October 2002 
decision had in fact been signed by a Veterans Law Judge by 
October 18, 2002, at the latest; thereafter, it was sent to 
the Board's duplication services for processing, and it was 
date-stamped as issued on October [redacted], 2002.  The appellant 
argues that the decision was final as of October 18, 2002, or 
when it was signed by a Veterans Law Judge, for the following 
reasons.

The appellant first argues that 38 U.S.C.A. § 7102(a) (West 
2002) indicates that a report of the member or panel assigned 
to a proceeding before the board is the final disposition.  
The statute pertains to the assignment of members of the 
Board, and it states as follows:

A  proceeding instituted before the Board may be 
assigned to an individual member of the Board or 
to a panel of not less than three members of the 
Board.  A member or panel assigned a proceeding 
shall make a determination thereon, including any 
motion filed in connection therewith.  The member 
or panel, as the case may be, shall make a report 
under section 7104(d) of this title on any such 
determination, which report shall constitute the 
final disposition of the proceeding by the member 
or panel.

38 U.S.C.A. § 7102(a).  It is this final sentence that the 
appellant relies upon in arguing that a Board decision 
becomes final when signed by the member, or Veterans Law 
Judge, of the Board.  

The appellant also refers to a statute governing the Board's 
jurisdiction.  That statute, in pertinent part, states as 
follows:

Each decision of the Board shall include -
(1) a written statement of the Boards' 
findings and conclusions, and the 
reasons or bases for those findings and 
conclusions, on all material issues of 
fact and law presented on the record; 
and
(2)  an order granting appropriate 
relief or denying relief.

38 U.S.C.A. § 7104(d) (West 2002).  

However, the language of the statutes does not support the 
appellant's contention.  

The proper starting point in analyzing whether a regulation 
is consistent with a statute is to look at the language of 
the statute itself.  Gardner v. Derwinski, 1 Vet. App. 584, 
586-88 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, 115 S. Ct. 552 (1994); see also Good 
Samaritan Hosp. v. Shalala, 113 S. Ct. 2151, 2157 (1993); 
Chevron U.S.A., Inc. v. Natural Resources Defense Council, 
Inc., 467 U.S. 837, 842 (1984).  "If the intent of Congress 
is clear, that is the end of the matter; for the court, as 
well as the agency, must give effect to the unambiguously 
expressed intent of Congress."  Chevron, 467 U.S. at 842-43; 
see also Conroy v. Aniskoff, 113 S. Ct. 1562, 1564 (1993) 
(upholding the plain meaning of a statute where it was 
"unambiguous, unequivocal, and unlimited").

In this case, the first statute, 38 U.S.C.A. § 7102(a), 
pertains solely to the assignment of the members for a 
proceeding before the Board.  The statute does not even 
address the issue of when the members have reached decisions 
that can be considered as "existing ratings or decisions" 
for purposes of 38 U.S.C.A. § 5121(a). 

Similarly, the second statute, 38 U.S.C.A. § 7104(d), does 
not address the issue of when a decision of the Board can be 
treated as "existing ratings or decisions" for purposes of 
38 U.S.C.A. § 5121(a).  Indeed, another provision recognizes 
that there are separate aspects to a decision of the Board, 
but only between the fact of "reaching a decision on a 
case" and the event of "promptly mail[ing] a copy of its 
written decision to the claimant."  38 U.S.C.A. § 7104(e)(1) 
(West 2002).  While this language certainly encompasses the 
interpretation that decisions can be considered as "existing 
ratings or decisions" for purposes of 38 U.S.C.A. § 5121(a), 
prior to the event of mailing, there is no indication in this 
language either as to any other formative moment that 
establishes the "existence" of a decision for purposes of 
38 U.S.C.A. § 5121(a).  In particular, there is no statutory 
support whatsoever for the appellant's argument that a Board 
decision must be considered to be in existence at the time it 
is signed by a Veterans Law Judge, without regard to any time 
that may be involved in processing and date-stamping the 
decision.  

At best, therefore, the statutes and regulatory structure are 
silent on the specific matter raised by the appellant.  In 
this vacuum, the Secretary has promulgated a regulation that 
specifically sets forth a timeline for denoting the 
"existence" of a Board decision.  In the regulations 
dealing with finality of Board decisions, 38 C.F.R. § 20.1100 
(2004) states as follows:

(a)  General.  All decisions of the Board will be 
stamped with the date of mailing on the face of 
the decision.  Unless the Chairman of the Board 
orders reconsideration, and with the exception of 
matters listed in paragraph (b) of this section, 
all Board decisions are final on the date stamped 
on the face of the decision. . . . 

The Supreme Court has stated:

In determining whether a challenged regulation is 
valid, a reviewing court must first determine if 
the regulation is consistent with the language of 
the statute. . . . If the statute is silent or 
ambiguous with respect to the specific issue 
addressed by the regulation, the question becomes 
whether the agency regulation is a permissible 
construction of the statute. . . . If the agency 
regulation is not in conflict with the plain 
language of the statute, a reviewing court must 
give deference to the agency's interpretation of 
the statute.  

K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291-92 (1988); 
see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

This regulation is a reasonable interpretation of the 
authorizing statutes.  Having the date of mailing, as stamped 
on the face of decision, serve as the date when the Board 
decision is final helps to satisfy the requirement of prompt 
mailing mandated by 38 U.S.C.A. § 7104(e).  This also 
comports with the statutory structure regarding preservation 
of appellate rights; the date of finality of a Board decision 
also is the date that it is mailed.  38 U.S.C.A. § 7266(a) 
(West 2002).     

In this case, 38 C.F.R. § 20.1100(a) is the type of 
"permissible construction" described by the Supreme Court 
in K Mart.  It addresses procedural aspects that are 
peculiarly within the province of the administering agency, 
even though such procedural aspects have concrete 
consequences.  See also Chevron at 842-44 ("considerable 
weight should be accorded to an executive department's 
construction of a statutory scheme it is entrusted to 
administer"); Vermont Yankee Nuclear Power Corp. v. Natural 
Resources Defense Council, Inc., 435 U.S. 519, 524 (1978) 
(noting that the Supreme Court has historically emphasized 
"that the formulation of procedures was basically to be left 
within the discretion of the agencies to which Congress had 
confided the responsibility for substantive judgments.")  

The Board must note that the appellant's arguments about 
bureaucratic delay are not appropriate to this particular 
appeal.  The veteran's appeal had been processed and decided 
as expeditiously as possible.  Indeed, once the Board was 
apprised of the veteran's terminal illness, it advanced his 
appeal on the docket and issued a decision on the case within 
a matter of days after that advancement.  The appellant has 
posited that a claimant should not be penalized where a 
Veterans Law Judge signs a decision and the case languishes 
solely on "administrative whim."  Transcript of March 16, 
2004, Hearing at 7 ("[I]t cannot be correct that a Board 
decision is final on the date stamped, because the date 
stamped is determined strictly by administrative whim, where 
they grab all letters or half the letters, whether the copy 
machine is busy, whether [they're] industrious one day or 
sick the next day, that just cannot determine when this 
board's decision becomes a constitutional property right.").  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court has 
also recognized this "presumption of regularity" time and 
time again.  See, e.g., Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992).

In this case, the appellant has argued that 38 C.F.R. 
§ 20.1100(a) promotes bureaucratic delay and inefficiency 
when the facts of this case clearly speak otherwise.  As 
noted above, the veteran's appeal was processed and finalized 
within a matter of days after the Board's being apprised of 
the dire nature of the veteran's terminal illness.  There is 
no showing whatsoever that any ministerial functions (such as 
duplication or date-stamping) unreasonably delayed the 
finality of the Board's October [redacted], 2002, decision.  

The appellant has cited a case from 1990, Sandine v. 
Derwinski, 1 Vet. App. 26 (1990) (order), for the proposition 
that much time can elapse between the date a decision is 
signed and when it is mailed.  However, even that case 
distinguishes between when "a decision is dated" and when 
it is mailed, but it does not support the argument that there 
should be a distinction between when a date is signed by a 
Veterans Law Judge and when it is date-stamped as final.  In 
fact, that case seems to agree with the proposition that the 
date of mailing is the date of finality of a Board decision, 
regardless of what delays might happen between the date a 
decision is signed and the date the decision is mailed.

The Board recognizes that the effect of the Board's 
procedural rule regarding when its decisions become final is 
not without perhaps draconian consequences in certain cases, 
such as the case now on appeal.  The Board is not without 
sympathy for the appellant's situation, especially given the 
unfortunate circumstances surrounding the timing of the 
veteran's death and the finality of the Board's decision.  
However, the Board is bound by the applicable statutes and 
regulations.  38 C.F.R. § 19.5 (2004).  What the appellant 
seeks is more in the nature of petition for equitable relief 
from the Secretary under 38 U.S.C.A. § 503(a) (West 2002).  
See Darrow v. Derwinski, 2 Vet. App. 303, 305-06 (1992) (38 
U.S.C.A. § 503(a) authorizes Secretary to grant relief that 
is equitable in nature and is separate and distinct from 
Secretary's authority to determine entitlement to benefits 
under the law; Secretary's denial of relief under section 
503(a) not subject to judicial review). 

The Board also notes that there is another significant 
distinction between the present case and the facts of Bonny,  
As noted above, in Bonny, the decision by the Director of 
VA's Compensation and Pension Service pre-dated the veteran's 
death.  In that decision, the Director had found that a 1948 
RO decision had contained clear and unmistakable error; the 
Director also found that the veteran in Bonny had been 
entitled to a specific rating, and so it instructed the RO to 
grant the retroactive benefits accordingly.  Id., 16 Vet. 
App. at 505.  However, in the present case, the Board's 
October 2002 decision did not mandate any specific ratings or 
payments.  The Board's October 2002 decision solely 
established the fact of entitlement to the status of service 
connection for three disabilities (lumbar spine disability, 
bilateral hearing loss, fungal infection of the hands and 
feet).  In fact, it was left to the RO to establish the 
ratings for those individual disabilities.  Indeed, based on 
the evidence and its consideration of the service-connected 
disabilities, it was the RO that posthumously awarded the 
veteran a TDIU rating based on those disabilities.  Thus, 
unlike Bonny, where the Director of VA's Compensation and 
Pension Service dictated a specific result with specific 
monetary consequences, in the present appeal, the Board's 
October 2002 decision only established a prerequisite that 
required implementation and assignment by the RO at a later 
stage of specific ratings and monetary benefits. 

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that unpaid benefits cannot be awarded for the 
period exceeding two years prior to the veterans death.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Mason v. Principi, 16 
Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In addition, where the law, not the 
evidence, is dispositive, the Veterans Claim Assistance Act 
of 2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
is not applicable.  Mason, 16 Vet. App. at 132.




ORDER

Entitlement to payment to the surviving spouse of the full 
amount of benefits awarded but unpaid to the veteran in 
excess of two years prior to the veteran's death is denied. 



	                        
____________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


